NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee

                                        v.

                     ALBERTO CORRALES, Appellant.

                             No. 1 CA-CR 15-0399
                               FILED 3-10-2016


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201401009
              The Honorable Jennifer B. Campbell, Judge

                        AFFIRMED AS AMENDED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Craig Williams Attorney at Law PLLC, Prescott Valley
By Craig Williams
Counsel for Appellant
                           STATE v. CORRALES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Andrew W. Gould joined.


N O R R I S, Judge:

¶1            Alberto Corrales timely appeals from his convictions and
sentences for attempted armed robbery and aggravated assault, both class
3 felonies. After searching the record on appeal and finding no arguable
question of law that was not frivolous, Corrales’ counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), asking
this court to search the record for fundamental error. This court granted
counsel’s motion to allow Corrales to file a supplemental brief in propria
persona, but Corrales did not do so. After reviewing the entire record, we
find no fundamental error and, therefore, affirm Corrales’ convictions and
sentences.

            FACTS AND PROCEDURAL BACKGROUND 1

¶2            On the night of September 30, 2014, JPL went to a Prescott,
Arizona casino and won a $2,400 jackpot. Just after JPL left the casino
through the main exit, Corrales and a woman left through a back exit. As
JPL went to his truck, Corrales and the woman drove a dark sedan with
wraparound taillights to the casino’s upper parking lot to watch him leave
and then followed him out of the parking lot onto the highway. When JPL
turned off the highway, he saw he was being followed, and as he stopped
at a dark, isolated intersection, a dark sedan with wraparound taillights
pulled in front of him, blocking him from going forward. An assailant in
dark clothing, jumped from the car and pointed a gun at JPL. JPL quickly
put his truck in reverse, drove around the car, and escaped.

¶3           JPL immediately reported the incident to 911. About one
week later, casino personnel identified Corrales and the woman from
surveillance video, and police arrested them.      The officers found
ammunition in Corrales’ pocket, a gun in the woman’s dark sedan, and

             1We    view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Corrales.
State v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).


                                     2
                            STATE v. CORRALES
                            Decision of the Court
dark clothing in the trunk and spare tire compartment. At trial, JPL testified
that the assailant wore black shoes with a white rim, and the State presented
casino surveillance video showing Corrales wearing black shoes with a
white rim on the night of the attempted robbery.

¶4            A jury found Corrales guilty of aggravated assault and
attempted armed robbery. At the sentencing hearing, the superior court
imposed the presumptive sentence on both counts—7.5 years’
imprisonment for attempted armed robbery, a dangerous offense and class
3 felony; and 7.5 years’ imprisonment for aggravated assault, a dangerous
offense and class 3 felony, to run concurrently. The superior court awarded
222 days’ presentence incarceration credit.

                                DISCUSSION

¶5            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Corrales received a
fair trial. He was represented by counsel at all stages of the proceedings
and was present at all critical stages.

¶6            The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of 12 members and the court
properly instructed the jury on the elements of the charges, Corrales’
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. Corrales waived the presentence report; was given
an opportunity to speak at sentencing and did so; and his sentences were
within the range of acceptable sentences for his offenses.

¶7              We do, however, note that in its preliminary instructions to
the jury, the superior did not properly instruct the jury on how it should
assess stipulated facts. In the preliminary instructions, the court informed
the jury, “[I]f the lawyers for all parties agree or stipulate some particular
fact is true, you should accept it as truth.” In the final instructions, the court
correctly informed the jury, however, as follows: “During the trial, the
parties may have stipulated that certain facts exist. This means both sides
agree those facts do exist and are part of the evidence for you to consider.”
Our supreme court has held, “Although stipulations may bind the parties
and relieve them of the burden of establishing the stipulated facts,
stipulations do not bind the jury, and jurors may accept or reject them.”
State v. Allen, 223 Ariz. 125, 127, ¶ 11, 220 P.3d 245, 247 (2009). The Revised
Arizona Jury Instructions recommend:

               The lawyers are permitted to stipulate that
              certain facts exist. This means that both sides


                                        3
                           STATE v. CORRALES
                           Decision of the Court
              agree those facts do exist and are part of the
              evidence. You are to treat a stipulation as any
              other evidence. You are free to accept it or reject
              it, in whole or in part, just as any other evidence.

Rev. Ariz. Jury Instr. (“RAJI”) Stand. Crim. 3 (4th ed. 2015). Because the
record does not reflect the parties stipulated to any evidence, any confusion
caused by the court’s preliminary instruction regarding stipulated facts was
harmless.

¶8            We also correct the judgment of guilt and sentence to change
the reference to “A.R.S. § 13-904” under Count 1 to “A.R.S. § 13-1904.”

                               CONCLUSION

¶9           We decline to order briefing and affirm Corrales’ convictions
and sentences.

¶10           After the filing of this decision, defense counsel’s obligations
pertaining to Corrales’ representation in this appeal have ended. Defense
counsel need do no more than inform Corrales of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).

¶11             Corrales has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Corrales 30 days from the date of this decision
to file an in propria persona motion for reconsideration.




                                   :ama




                                       4